Title: To James Madison from James Monroe, 8 June 1798
From: Monroe, James
To: Madison, James


Dear Sir
Alb: June 8. 1798
I presume you have seen Mr. Adams attention to me in his reply to  an address from Lancaster. I send you however a copy in the enclosed gazette. I also send an extract from an oration delivered by Judge Addison of Pensylva. wh. seems to have collected all the calumnies heretofore circulated agnst me. My friends in Phila. think some attention due to the publication of this judge & Mr. Dawson writes me that Mr. Gallatin, who has been calumniated with equal virulence by him, will probably notice his calumnies agnst me in his reply to those agnst himself. This attack reminds me of an affidavit of Mr. Skiph. & also of one of Mr. Wm. Morris & Burling wh. I sent you formerly from Paris to dissipate calumnies of this kind, wh. you informed me were then in circulation. These will of course be useful on the present occasion; I shall therefore thank you to send them to me, unless indeed you will be so kind (provided they be short) to send me copies & transmit the others either to Mr. Dawson or Mr. Jefferson, as it might be better they shod. go from any office than that of Charlottesville at this moment. Dr. Edwards has answered a letter written him in Feby last wh. gives the suitable answer to all the charges of this judge except that of speculation, & the affidavits above mentioned may supply that defect. I enclose you the Dr.’s paper for perusal but wish you to return it. The first paragh. is inaccurate, in implying that Paine did write in my house, whereas he did not—and in implying also that I knew of his writing by Mr. Pinckney as also the contents of the letter, wh. I did not, having heard of no such letter till Mr. Pinckney informed me of it after he left Paris as I accompanied him a few miles from the town. The less I appear in any publication wh. may be made in reply to this judge the better I think it will be, & if Mr. G. will not notice the subject for me, (as indeed I have no right to e⟨x⟩pect it of him) perhaps it will be well that the papers be inserted in the gazette, as it were, by some anonymous friend. There is more difficulty in deciding what notice if any ought to be taken of Mr. Adams’s attention to me. The first question is ought any to be shewn it? He has obviously wandered out of the address to abuse me, for an act of his predecessor, attributing to it a character his predecessor wod. not do, after having intimated too thro’ T. Pickg. on my former applicatn., that a succeeding president was not answerable for the acts of his predecessor. Not to notice it may with many leave an unfavorable impression agnst me. Yet how notice it. Personally I cannot I presume, as he is an old man & the Presidt.—and if I do it publickly or on publick ground can I do it otherwise than by asking as I did before, what the charge that I may vindicate myself, and ought I to assume that character? Having published my book, ought I to be ever on the demand of the admn., what is yr. charge? Can I assume agn the attitude of an accusor as in my book, ridicule his political career, shew it to be the consummation of folly & wickedness? Is the present a suitable time for this? I will thank you for yr. ideas on these points. I wod. come down but am much weared by my trip to & from Richmd., & cannot ask the favor of a visit from you, knowing how much you are engaged. Having lately procured several copies of my book from Richmond I beg yr. acceptance, of that the bearer will deliver. Our best respects to Mrs. Madison & family. Yr. friend & servt
Jas. Monroe
Mr. Jeffn. advises me to go into the H. of R. in Cabbels place as a remedy agnst these attacks, but to me it appears at present as if that measure wod. not answer the end. I do not think the moment suitable to produce a publick benefit, and by throwing myself in that theatre at present I rather think I shod. pit myself agnst subaltern rascals whilst the greater escaped. There is a description of lesser knaves who wod. be glad to fight me for their superiors, but I do not think the superiors ought to be so fortunate: or rather I am inclined to think that if I am bound to notice any thing said of me by the smaller gentry, it shod. be in the persons of the larger. Cabbel I hear will withdraw immediately & let me into the next Session. However these ideas are merely for consideration.
